Case 1:20-cr-00188-JSR Document 74-4 Filed 06/28/20 Page 1 of 3




           EXHIBIT D
        Case 1:20-cr-00188-JSR Document 74-4 Filed 06/28/20 Page 2 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
DID Y                                                 Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      June 23, 2020

VIA EMAIL
Christopher Tayback
christayback@quinnemanuel.com

William Burck
williamburck@quinnemanuel.com

Ira Rothken
ira@techfirm.net


        Re:     United States v. Hamid Akhavan & Ruben Weigand, S3 20 Cr. 188 (JSR)

Dear Counsel:

        The Government writes in response to your letter of June 17, 2020, which was emailed to
us, seeking seven categories of materials, exclusive of subparts (each a “Request,” and
collectively, the “Requests”), which you state you are entitled to under Federal Rule of Criminal
Procedure 16, Brady, Giglio, and/or the Jencks Act.

        As an initial matter, we are aware of our disclosure obligations, including those arising
under Federal Rule of Criminal Procedure 16, Brady v. Maryland, 373 U.S. 83 (1963) and its
progeny, and Giglio v. United States, 405 U.S. 150 (1972) and its progeny, we have complied with
those obligations, and we will continue to do so irrespective of whether you specifically request
particular material or how you may characterize any material that you request. We have made
substantial productions of discovery already in this matter, beyond what is required by Rule 16,
and to assist your review, we have also provided you indices accompanying each discovery
production.

         An assertion, such as that in your letter, that particular categories of documents, if they
exist, constitute or contains Brady or Giglio material does not render such documents subject to
disclosure, let alone disclosure multiple months from trial. Indeed, a significant portion of the
material sought in the Requests appear to be that to which the defendant is entitled, if at all,
pursuant to Title 18, United States Code, Section 3500. As you are aware, it is the standard practice
in this district that 3500 and Giglio material is produced soon before trial, a practice that has been
widely held to be sufficient to satisfy the requirement that such material be produced “in sufficient
time that the defendant will have a reasonable opportunity to act upon the information
efficaciously.” United States v. Rodriguez, 496 F.3d 221, 226 (2d Cir. 2007). In this particular
case, the Government will begin to produce any 3500 material reasonably before trial, and to
complete production soon before trial. The Government will also produce Giglio material in
         Case 1:20-cr-00188-JSR Document 74-4 Filed 06/28/20 Page 3 of 3

                                                                                               Page 2


accordance with Judge Rakoff’s Individual Rules. Earlier disclosure is not warranted simply
because the defendant prefers it. See, e.g., United States v. Gatto, 316 F. Supp.3d 654, 657-60
(S.D.N.Y. 2018) (declining to order immediate disclosure of purported “‘exculpatory and
impeaching witness statements’”).

        We also note that we have not yet received any reciprocal discovery from the defendant,
despite our request for reciprocal discovery contained in our April 10, 2020, discovery letter. We
reiterate our request for such discovery. See, e.g., United States v. Weiss, 930 F.2d 185, 199 (2d
Cir. 1991) (affirming preclusion of evidence defendant had failed to produce; United States v.
Rajaratnam, No. 09 Cr. 1184, 2011 WL 723530, at *5 (S.D.N.Y. Feb. 25, 2011) (“A defendant
would always like more information about the government’s case before revealing anything about
his or her own, but Rule 16 conditions a defendant’s disclosure obligations on the government’s
having made certain specified disclosures, not on the government’s laying open its entire case or
the defendant’s satisfaction.”).

       We also request any materials obtained, or that may be obtained, by the defendant pursuant
to Rule 17(c) subpoenas. Since a Rule 17(c) subpoena may only properly be used to obtain
documents and other records that are “evidentiary and relevant,” United States v. Nixon, 418 U.S.
683, 699 (1974), we in any event presume that all or substantially all of the materials that the
defendant has obtained or will obtain pursuant to a Rule 17(c) subpoena fall within her reciprocal
disclosure obligations under Rule 16(b)(1).

       If you would like to confer further regarding any of the subjects in this letter, or this matter
generally, we are available at your convenience.


                                                 Very truly yours,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney


                                           by:         /s/                         _
                                                 Christopher J. DiMase / Nicholas S. Folly /
                                                 Tara LaMorte
                                                 Assistant United States Attorneys
